Invesco Aim Management Group, Inc. and AIM Funds Code of Ethics (Originally adopted May 1, 1981) (Amended effective January, 1, 2009) Invesco Aim Management Group, Inc., Invesco Aim Advisors, Inc., Invesco Aim Capital Management, Inc., Invesco Aim Private Asset Management, Inc. (“IAPAM”), Invesco Aim Distributors, Inc., and all of their wholly owned and indirect subsidiaries (together, “Invesco Aim”) have a fiduciary relationship with respect to each portfolio under management. The interests of Clients and of the shareholders of Invesco Aim's investment company Clients take precedence over the personal interests of Covered Persons. Capitalized terms used herein, and not otherwise defined, are defined at the end of this document. This Code of Ethics (“the Code”) applies to all: · Employees of Invesco Aim; · Employees of any Invesco Aim affiliates that, in connection with their duties, obtain or are determined by the Compliance Department to have access to any information concerning recommendations being made by Invesco Aim to any of its Clients (“access persons”); and · AIM Funds Trustees. I.
